COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-274-CV





NJIDEKA LAWRETA EZUKANMA					        APPELLANT



V.



NOBLE UWAOMA EZUKANMA                                                   APPELLEE



----------



FROM THE 233
RD
 
DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On September 19, 2003 and October 15, 2003, we notified appellant Njideka Lawreta Ezukanma, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid. 
 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) and because appellant has notified this court by letter that he no longer wishes to proceed with the appeal, we dismiss the appeal.  
See 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM





PANEL D:	WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: December 4, 2003			



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals,
 reprinted in
 
Appendix to the Texas Rules of Appellate Procedure
 (Vernon 2002).